DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roedseth (EP 1543999, newly cited) and further in view of Bickel (DE 10208998, of record).
As best depicted in Figure 1, Roedseth is directed to a tire construction comprising a pair of sidewalls, a pair of bead portions, a pair of shoulder portions, and a tread (claimed contact region), wherein said tread includes at least one deep groove 48 (claimed valleys).  The tire of Roedseth, however, is devoid of an illuminable feature including at least one optical fiber.
Bickel, on the other hand, is similarly directed to a tire construction and teaches the inclusion of an optical fiber 3 in a tread region in order to determine a tire parameter and ultimately positively affect, for example, a traction control system.  One of ordinary skill in the art at the time of the invention would have found it obvious to include an optical fiber in the tire of Roedseth for the benefits detailed above.  Additionally, as detailed above, the tire of Roedseth includes at least one deep groove or valley- when modifying the tire of Roedseth in view of Bickel, said optical fiber would arranged radially above a bottom surface of said valleys.
Lastly, regarding claim 1 (and claims 5 and 6), Bickel describes the general inclusion of a signal generating unit (e.g. light emitting diode) (Page 3).
Regarding claim 2, optical fiber 3 is seen to satisfy the claimed arrangement (embedded within the tire construction and thus extends thru at least a portion of the tire).
With respect to claim 4, optical fiber 3 can be arranged in the tread and/or sidewall.
Regarding claims 8 and 9, when optical fibers are separately provided in the tread and the sidewall, it reasons that multiple light sources would be present and said light sources would have the “capability” of providing light, for example, over different durations. 
As to claims 10-12, the modified tire of Roedseth would include an optical fiber in respective land portions or protuberances that would in fact be exposed after a certain amount of wear.
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-27 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 18, 2022